Exhibit 10.2

 



LEAK-OUT AGREEMENT

 

May 14, 2020

 

This agreement (the “Leak-Out Agreement”) is being delivered to you in
connection with an understanding by and among Summit Wireless Technologies,
Inc., a Delaware corporation (the “Company”), and Alexander Capital, L.P. (the
“Holder”).

 

Reference is hereby made to that certain Settlement Agreement and Release,
executed and delivered by the Company and Holder on May 14, 2020 (the
“Settlement Agreement”), pursuant to which the Company agreed to issue to Holder
50,000 shares (the “Settlement Shares”) of the Company’s common stock, par value
$0.0001 per share (the “Common Stock”) as partial consideration for the releases
set forth in the Settlement Agreement. Capitalized terms not defined herein
shall have the meaning as set forth in the Settlement Agreement.

 

The Holder agrees solely with the Company that, subject to any other
contemporaneously executed leak-out or lock-up agreement that may be executed
between or among the Holder and the Company in proximity to this Leak-Out
Agreement (collectively, the “Other Leak-Out Agreements”) regarding the Holder’s
trading with terms that are no less restrictive than the terms contained herein,
following the date hereof (such date, the “Effective Date”) until the date that
the Holder no longer holds any of the Settlement Shares (the “Restricted
Period”), neither the Holder, nor any affiliate, representative, subsidiary,
parent, partner, officer, employee, agent, attorney or any heirs or successors
to any of the foregoing (“Affiliate”) of the Holder which (x) had or has
knowledge of the transactions contemplated by the Settlement Agreement, or (y)
has or shares discretion relating to the Holder’s investments or trading or
information concerning the Holder’s investments, including in respect of the
Settlement Shares (together, the “Holder’s Trading Affiliates”), collectively,
shall sell dispose or otherwise transfer, directly or indirectly, (including,
without limitation, any sales, short sales, swaps or any derivative transactions
that would be equivalent to any sales or short positions) during the Restricted
Period, shares of Common Stock in an amount more than, during any Trading Day
during the Restricted Period, 5,000 shares of Common Stock per Trading Day. For
the purposes hereof, “Trading Day” means a day on which the Common Stock is
traded on the Nasdaq Capital Market, the NYSE American, the Nasdaq Global
Market, the Nasdaq Global Select Market, the New York Stock Exchange or any
successors of any of the foregoing, as applicable.

 



 

 

  

Notwithstanding anything herein to the contrary, during the Restricted Period,
none of Holder’s Trading Affiliates shall be prevented from executing
unsolicited transactions of Common Stock nor shall they be prevented from
fulfilling any obligation to any customer or client as required by state or
federal securities laws or any regulations of any body, including but not
limited to FINRA and the SEC. Further, no transaction covered by this paragraph
shall be applied toward the foregoing 5,000 shares of Common Stock per Trading
day limit.

 

Notwithstanding anything herein to the contrary, during the Restricted Period,
the Holder may, directly or indirectly, sell or transfer all, or any part, of
the Settlement Shares to any Person (an “Assignee”) in a transaction which does
not need to be reported on the Nasdaq consolidated tape, without complying with
(or otherwise limited by) the restrictions set forth in this Leak-Out Agreement;
provided, that as a condition to any such sale or transfer an authorized
signatory of the Company and such Assignee duly execute and deliver a leak-out
agreement in the form of this Leak-Out Agreement (an “Assignee Agreement”, and
each such transfer a “Permitted Transfer”) and, subsequent to a Permitted
Transfer, sales of the Holder and the Holder’s Trading Affiliates and all
Assignees (other than any such sales that constitute Permitted Transfers) shall
be aggregated for all purposes of this Leak-Out Agreement and all Assignee
Agreements.

 

Any notices, consents, waivers or other communications required or permitted to
be given under the terms of this Leak-Out Agreement must be in writing and shall
be given in accordance with the terms of the Settlement Agreement.

 

This Leak-Out Agreement and the Settlement Agreement, together, constitutes the
entire agreement among the parties hereto with respect to the subject matter
hereof and supersedes all prior negotiations, letters and understandings
relating to the subject matter hereof and are fully binding on the parties
hereto.

 

This Leak-Out Agreement may be executed simultaneously in any number of
counterparts. Each counterpart shall be deemed to be an original, and all such
counterparts shall constitute one and the same instrument. This Leak-Out
Agreement may be executed and accepted by facsimile or PDF signature and any
such signature shall be of the same force and effect as an original signature.

 

The terms of this Leak-Out Agreement shall be binding upon and shall inure to
the benefit of each of the parties hereto and their respective successors and
assigns.

 

This Leak-Out Agreement may not be amended or modified except in writing signed
by each of the parties hereto.

 



2

 

 

All questions concerning the construction, validity, enforcement and
interpretation of this Leak-Out Agreement shall be governed by the applicable
provisions of the Settlement Agreement.

Signature Page Follows

 



3

 

  

Each party hereto acknowledges that, in view of the uniqueness of the
transactions contemplated by this Leak-Out Agreement, the other party or parties
hereto will not have an adequate remedy at law for money damages in the event
that this Leak-Out Agreement has not been performed in accordance with its
terms, and therefore agrees that such other party or parties shall be entitled
to seek specific enforcement of the terms hereof in addition to any other remedy
it may seek, at law or in equity.

 

 



    Sincerely,           SUMMIT WIRELESS TECHNOLOGIES, INC.                 By:
        Name:       Title:

 

Agreed to and Acknowledged:

 



“HOLDER”

 

 





ALEXANDER CAPITAL, L.P.



     



By:       Name:     Title:  



 



 

